NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                          SEP 27 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

TARSISSIUS TEDJA,                                 No. 12-70241

               Petitioner,                        Agency No. A088-558-906

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Tarsissius Tedja, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that Tedja’s past

experiences, even considered cumulatively, do not rise to the level of persecution.

See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003); Prasad v. INS, 47

F.3d 336, 340 (9th Cir. 1995) (“Although a reasonable factfinder could have found

[these incidents constituted] past persecution, we do not believe that a factfinder

would be compelled to do so.”) (emphasis in original). Substantial evidence also

supports the BIA’s determination that, even under a disfavored group analysis,

Tedja failed to demonstrate sufficient individualized risk of harm to establish a

well-founded fear of future persecution. See Halim v. Holder, 590 F.3d 971, 979-

80 (9th Cir. 2009). Consequently, his asylum claim fails.

      Because Tedja failed to demonstrate eligibility for asylum, it necessarily

follows he did not satisfy the more stringent standard for withholding of removal.

See id. at 980 n.7.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-70241